Citation Nr: 1619599	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral wrist disorder, to include carpal tunnel syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1982 to July 2009. The Veteran had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for chronic lumbar back pain and for bilateral wrist carpal tunnel syndrome. In February 2013, March 2014, and November 2014, the Board remanded the issues currently on appeal to the RO for additional action.

In April 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript was prepared and incorporated into the record.
 
The issues of entitlement to service connection for chronic fatigue syndrome, joint pain, muscle pain, fibromyalgia, and traumatic arthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) Therefore, the Board does not have jurisdiction over these
matters, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). The Board previously referred these issues to the AOJ in its November 2014 Remand but they have not yet been addressed by the AOJ.

In its November 2014 Remand the Board noted that, in a May 2014 statement, the Veteran indicated he had indigestion and memory loss, which were documented in his VA file and continued to be disabling. The Board stated that it is unclear whether the Veteran is seeking service connection for indigestion and memory loss and referred the matters to the AOJ for clarification and any appropriate action. No action appears to have been taken by the AOJ on these matters. Therefore, it is still unclear whether the Veteran is seeking service connection for indigestion and memory loss and these matters are again referred to the AOJ for clarification and any appropriate action.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

The case is REMANDED for the following action:

1.  Forward the claims file to the physician that conducted the May 2014 VA back examination or to the physician who provided the January 2015 medical opinion, if available, for a supplemental medical opinion. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must address all of the following:

a.  The examiner must indicate whether the Veteran has had a lumbar spine disorder at any time since his July 2009 separation from service. The examiner should expressly state any and all identified lumbar spine disorder(s). 

b.  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service. The examiner must specifically address the finding of left sciatic neuropathy made during the May 2014 VA examination.

c.  The examiner must also address whether the Veteran has had any lumbar spine disorder since his July 2009 separation from service, including scoliosis, which is a congenital disease or defect. 

d.  If the examiner identifies a congenital disease, he or she must provide an opinion regarding whether the congenital or developmental disease first manifested during service was aggravated beyond its natural progression by the Veteran's military service. 

e.  If the examiner identifies a congenital defect, he or she must provide an opinion regarding whether the Veteran suffered a superimposed disease or injury during service, resulting in disability apart from the congenital or developmental defect.

f.  The examiner must address whether there are symptoms related to the Veteran's claimed lumbar spine disorder, including joint or muscle pain, that cannot be attributed to a known diagnostic entity. 

g.  If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his March 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or recurrent back pain. On examination, clinical evaluation of the spine was normal.  

* In March 1993, February 1995, and September 2000 Reports of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or recurrent back pain. On examination, clinical evaluation of the spine was normal.  

* In a March 2005 Report of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; recurrent back pain or any back problem; or a bone, joint, or other deformity.  

* In a November 2005 post-deployment assessment, the Veteran reported that he did not have, nor did he develop during his deployment, swollen, stiff, or painful joints; back pain; or muscle aches.  

* A September 2006 record documents that the Veteran complained of low back pain after standing for approximately 15 minutes. He stated that he had noticed this pattern since 2003.  

* An October 2006 record documents the Veteran's complaint of back pain for three years and reflects that imaging studies of the lumbosacral spine revealed mild scoliosis but no other bony abnormality. The assessment was lumbago.  

* An October 2006 physical therapy evaluation reflects an assessment of mechanical low back pain. The mechanism of injury, reportedly three years earlier, was "onboard ship while standing watch [with] full gear."

* In an August 2007 Report of Medical History, the Veteran reported that he had recurrent back pain. The examiner commented that the Veteran had back pain when standing for long periods of time and noted "lumbago."  

*A March 2008 service treatment record documenting complaints of lower back pain and a diagnosis of lumbago likely mechanical.

* A June 2008 record, which appears to be related to a June 2008 post-deployment health screening states "ortho increased due to gear/deployment" and "muscle aches - preexisting."  

* A July 2008 physical therapy record includes an assessment of low back pain suggestive of degenerative changes.  

* An August 2008 service treatment record documenting complaints of back pain.

* In a January 2009 Report of Medical History, the Veteran reported that he had recurrent back pain. He stated that, while stationed on his first ship, he was required to move and lift very heavy equipment on a daily basis; during his combat training he was required to carry 75 pound backpacks for hours daily; and during his deployment to Afghanistan he was required to carry an M16 rifle with four 30 round ammunition bags the entire time. He added that, throughout his career, he experienced back pain while standing four and five hour quarter deck watches with a rifle, pistol, and ammunition. The Veteran stated that his back hurt daily for several hours and the pain had continued daily, off and on.  

* Examination of the back in February 2009 revealed full range of motion. The diagnoses included chronic mechanical low back pain.  

* On VA examination in April 2009, the Veteran reported that his lumbar spine condition had existed since 2000 and was not due to injury or trauma. He described stiffness, numbness, and constant back pain, which traveled to his knees. X-ray of the lumbar spine revealed mild right convexity and mild lumbar scoliosis. The impression was unremarkable radiographic series of the lumbar spine. After examining the Veteran, the examiner commented that, regarding the claimed diagnosis of a lumbar spine condition, there was no diagnosis because there was no pathology to render a diagnosis.  

* In his September 2009 notice of disagreement (NOD) and August 2010 substantive appeal, the Veteran reported back pain continuing since service.  

* VA treatment records dated from May 2010 to August 2014 reflect complaints regarding and treatment for low back pain.  

* In November 2010, the Memphis VAMC issued the Veteran a back brace.  

* The assessment following VA treatment in November 2010 and April 2011 included possible degenerative disc disease (DDD).  

* The assessment following VA treatment in November 2011 included degenerative joint disease (DJD) - lumbosacral films negative.  

* The assessment following VA treatment in November 2012 and November 2013 included DJD/chronic low back pain - lumbosacral films negative.  

* On VA examination in May 2014, the examiner indicated that the Veteran did not have nor had he ever been diagnosed with a thoracolumbar spine (back) condition. He noted that he had a 15 year history of low back pain and radiation down the left posterior thigh to the knee. He indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy and that the left sciatic nerve was involved. The examiner remarked that the Veteran had lumbago and there was no arthritis on radiographs, but nerve compression/radiculopathy would not be seen on radiographs if present.  

* In an August 2014 Caregiver Initial In-Home Assessment, it was noted that a bath chair and a reacher would be ordered due to the Veteran's back problems, and that his wife has to help him get out of bed in the morning and often has to assist him with dressing.

* In the September 2014 Informal Hearing Presentation (IHP), the Veteran, via his representative, asserted that his lumbar spine issue manifested during service and had continued to worsen since.  

* January 2015 VA medical opinion stating that the Veteran's lower back pain is unlikely related to his scoliosis, that his scoliosis was less likely than not caused by service, and that he has no radicular pain. 

* A September 2015 Caregiver Annual In-Home Assessment documenting that the Veteran uses a reacher and a back brace.

* November 2015 VA treatment record stating that the Veteran has DJD/chronic low back pain and exhibited no signs of radiculopathy.

*November 2015 physical therapy consult noting that the Veteran was issued a shower chair and a handheld shower hose.

* The February 2016 IHP stating that the Veteran contends his lower back issue first manifested in service.

In providing the requested opinion, the examiner must consider and address the Veteran's reports of back pain since service. The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

2.  Forward the claims file to the physician that conducted the May 2014 VA wrist examination or to the physician who provided the January 2015 medical opinion, if available, for a supplemental medical opinion. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must address all of the following:

a.  The examiner must indicate whether the Veteran has had a right and/or left wrist disorder, to include carpal tunnel syndrome, at any time since his July 2009 separation from service. In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

b.  The examiner must address whether there are symptoms related to the Veteran's claimed wrist disorder, including joint or muscle pain or neurological signs or symptoms, that cannot be attributed to a known diagnostic entity.  

c.  If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* In his March 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis. On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In March 1993 and February 1995 Reports of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis. On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In November 1997, the Veteran complained of carpal tunnel syndrome. He gave a history of numbness over the medial portion of the right hand, more than the left, and sometimes over the lateral three fingers. He especially experienced right hand pain with working on computers throughout the day. The assessment was suspect early mild carpal tunnel syndrome, aggravated by occupation.  

* Another record from November 1997 reflects that the Veteran complained of bilateral hand pain. The assessment was early carpal tunnel syndrome.  

* In February 1998, the Veteran underwent re-enlistment examination and reported that his only significant interval history was bilateral carpal tunnel syndrome which was currently asymptomatic. The assessment was that the Veteran was qualified for reenlistment with a normal physical examination.  

* In February 2000, the Veteran complained of numbness to the proximal right palm and gave a history of intermittent bilateral carpal tunnel syndrome, mostly on the right. The impression was carpal tunnel by history.  

* In a September 2000 Report of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis. On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In a March 2005 Report of Medical History, the Veteran denied having or ever having had a painful shoulder, elbow, or wrist; arthritis, rheumatism, or bursitis; numbness or tingling; impaired use of the arms, legs, hands, or feet; swollen or painful joint(s); or a bone, joint, or other deformity.  

* In a November 2005 post-deployment assessment, the Veteran reported that he did not have, nor did he develop during his deployment, swollen, stiff or painful joints; muscle aches; or numbness or tingling in the hands or feet.  

* In an August 2007 Report of Medical History, the Veteran reported that he had a painful shoulder, elbow, or wrist. The examiner commented that the Veteran sometimes had wrist pain when working on a computer for a long period of time.   

* A June 2008 record, which appears to be related to a June 2008 post-deployment health screening states "tingling - preexisting."

* In a January 2009 Report of Medical History, the Veteran reported that he had a painful shoulder, elbow, or wrist. He asserted that he had carpal tunnel syndrome and reported that he spent eight to nine hours in port and 12 to 13 hours a day at sea on a desktop computer. He reported that his fingers and wrists continued to have numbness and tingling whenever he worked on a computer for more than two hours.  

* On VA examination in April 2009, the Veteran reported bilateral carpal tunnel syndrome. He described tingling, numbness, and weakness of his fingers and wrist. He reported experiencing these symptoms after working for two hours on the computer. After examining the Veteran, the examiner stated that, regarding the claimed bilateral carpal tunnel syndrome, there was no diagnosis because there was no pathology to render a diagnosis.  

* In his September 2009 NOD, the Veteran asserted that numbness and tingling in his wrist and fingers when working on a computer had continued since service.  

* On review of systems during VA treatment in May 2010, there was no numbness or weakness.   

* During a June 2010 VA traumatic brain injury consultation, the Veteran reported severe numbness or tingling on parts of his body. He described ongoing numbness and tingling in both his hands and fingers. A consultation to occupational therapy for carpal tunnel syndrome was made.  

* On review of systems during VA treatment in July 2010, the Veteran denied numbness or weakness.  

* During the April 2013 hearing, the Veteran testified that he had problems with pain from his claimed bilateral carpal tunnel syndrome during service and continued to experience this pain.  

* On VA examination in May 2014, the examiner indicated that the Veteran did not have, nor had he ever had a wrist condition. He noted that the Veteran had bilateral wrist pain over the flexor tendons and pain to the proximal wrist joint itself. He complained of non-dermatomal numbness over the dorsum of the hand and in a localized area proximal to the wrist. The examiner stated that the Veteran had no diagnosable wrist condition, no evidence of carpal tunnel syndrome, and negative Tinel's, median nerve, and compression tests.  

* In June 2014, a VA examiner opined that the May 2014 VA examination findings failed to show any positive signs of carpal tunnel syndrome. He noted that the Veteran had a previous diagnosis of carpal tunnel syndrome, but it was possible to have resolution of symptoms with conservative treatment or, if the Veteran was having symptoms, it might not be due to median nerve compression. The examiner stated that current EMG/NCV testing might help to confirm the presence of median nerve compression, although he did not recommend this given the fact that no provocative testing had been positive.  

* In the September 2014 IHP, the Veteran, via his representative, asserted that his bilateral wrist issues had existed since service. 

* January 2015 VA medical opinion stating that the Veteran has symptoms consistent with carpal tunnel, but that the disorder is less likely than not related to service because there is no strong evidence in the literature to support the link between desk work and later development to carpal tunnel.

* The February 2016 IHP stating that the Veteran contends his bilateral wrist issues have existed since service and noting that he had a prior diagnosis of carpal tunnel syndrome and several notes in his service treatment records documenting a bilateral wrist condition.

In providing the requested opinion, the examiner must consider and address the Veteran's reports of pain, numbness, and tingling in the wrists and fingers since service. The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain, numbness, and tingling.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




